Citation Nr: 0029840	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected 
atrial fibrillation, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1980 to April 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO denied an increased rating 
greater than 10 percent for atrial fibrillation.      


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's atrial fibrillation disability is 
manifested by complaints of dyspnea on exertion, 
lightheadedness, heart palpitations, and objective evidence 
of normal sinus rhythm with frequent premature atrial and 
ventricular contractions, but no evidence of ventricular or 
supraventricular tachycardias by Holter monitor.


CONCLUSION OF LAW

The criteria for an increased rating for atrial fibrillation 
have not been satisfied.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104 Diagnostic 
Code 7010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that the veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), and as amended by Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)), has 
been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  The RO granted service connection for 
atrial fibrillation in a July 1985 rating decision, with a 10 
percent disability rating effective August 28, 1984, the date 
of the veteran's claim.  The veteran's service medical 
records show that the veteran complained of chest pain in 
January 1983, although the examiner at the time found that 
the problem was not heart related.  Following service 
discharge, the veteran was seen in March 1984 for atrial 
flutter, for which the veteran stated he had been 
experiencing symptoms for two months.  This atrial flutter 
manifested itself within the one-year presumptive period 
following service discharge.  See 38 C.F.R. §§ 3.307, 3.309 
(1999).  Medical statements from Sandra C. Brunson, M.D., 
from April and November 1984, indicate that the veteran has a 
history of atrial septal defect that was corrected by surgery 
at the age of 6 years.  After the 1984 discovery of atrial 
flutter, he underwent successful cardioversion for atrial 
fibrillation, was placed on heart medication to remain in 
sinus rhythm, which resulted in no evidence of sinus node 
dysfunction.     

The veteran requested an increased rating for his atrial 
fibrillation disability in September 1997.  In a June 1998 
rating decision, the RO continued the 10 percent rating.  The 
veteran has appealed the assignment of a 10 percent rating 
for his service connected atrial fibrillation, and contends 
that a higher rating is warranted.  After a review of the 
records, the Board finds that the evidence is against his 
claim for an increased rating.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000).

The veteran is rated under 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7010.  Effective July 14, 1998, that portion of the 
Schedule pertaining to the cardiovascular system was amended.  
62 Fed. Reg. 65219 (1997), as amended at 63 Fed. Reg. 37779 
(1998).  The RO provided the revised criteria to the veteran 
in a June 1999 statement of the case.    

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for the 
cardiovascular system that were pending on July 14, 1998, it 
is necessary to determine whether the amended regulations or 
the previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.

Under the former cardiovascular rating criteria, atrial 
fibrillation, which was rated as paroxysmal tachycardia, a 30 
percent rating was warranted for severe, frequent attacks.  A 
10 percent rating was warranted for infrequent attacks.

Under the revised rating criteria for the cardiovascular 
system, atrial fibrillation is rated as supraventricular 
arrhythmias.  Under DC 7010, a 30 percent rating is warranted 
for paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by electrocardiogram (ECG) Holter monitor.  A 10 percent 
rating is warranted under the revised rating criteria for 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor.

As to whether the old or new rating criteria are more 
beneficial to the veteran, the Board finds that after review 
of both, neither is more beneficial.  The old rating criteria 
require "severe, frequent attacks" for a 30 percent rating, 
which requires a subjective assessment due to the 
impreciseness of the criteria.  The new rating criteria for a 
30 percent rating requires a more precise, objective 
assessment of the disability, with a required showing of more 
than four episodes of atrial fibrillation or tachycardia.  
The facts in this case do not reveal that either rating 
criteria would be necessarily more advantageous to the 
veteran's claim.  Therefore, both old and new rating criteria 
will be assessed with respect to the level of disability for 
the veteran's atrial fibrillation condition.    

The most recent VA examination, from February 1998, reveals 
that the veteran stated that he has dyspnea on exertion, such 
as after approximately one mile of walking or climbing one 
flight of stairs.  He also complains of lightheadedness and 
palpitations lasting approximately 10 minutes, which the 
examiner found to be consistent with his history of 
supraventricular tachycardia.  Examination of the heart 
revealed S1-S2 regular rate with ectopy, and a 1/6 systolic 
murmur heard at the left sternal border radiating to the 
axilla.  There was no S-4 or S-3 gallop and pulses were 
intact throughout.  The examiner noted that a recent 
transesophageal ECG had revealed left atrial mildly to 
moderately dilated and preserved ejection fraction of 60%.  
Late systolic prolapse of the anterior mitral leaflet with 
mild mitral regurgitation had also been noted.  No shunts 
were evident.  A 12-lead ECG revealed normal sinus rhythm 
with frequent premature atrial contractions.  Recent Holter 
monitor had revealed no evidence of ventricular or 
supraventricular tachycardias.  There had been frequent 
premature atrial contractions and premature ventricular 
contractions.  An exercise stress ECG in June 1997 had 
revealed poor functional capacity.  The diagnostic impression 
was "history of atrial septal defects status post repair; 
evidence of late anterior mitral valve leaflet prolapse and 
mild mitral regurgitation consistent with mitral valve 
prolapse syndrome; history of supraventricular tachycardias 
...; functional capacity poor by recent exercise stress 
echocardiogram."   

This evidence does not support an increased rating under the 
former rating criteria.  There is no evidence of severe, 
frequent attacks of atrial fibrillation or paroxysmal 
tachycardia.  This most recent VA examination revealed no 
evidence of ventricular or supraventricular tachycardias, let 
alone severe and frequent attacks.  The Board acknowledges 
that this examination report, as well as prior evidence, 
notes a history of supraventricular tachycardias.  However, 
without this present heart condition rising to the level of 
serious, frequent attacks, there is no basis under the former 
rating criteria to grant an increased rating.

The Board, likewise, finds no basis for an increased rating 
under DC 7010.  The record does not contain evidence of 
objective findings of more than 4 episodes of atrial 
fibrillation or supraventricular tachycardia per year.  As 
previously stated, the most recent VA examination does not 
reveal evidence by Holter monitor of ventricular or 
supraventricular tachycardias.  Therefore, the Board must 
find that the new 30 percent rating criteria for atrial 
fibrillation are not satisfied.         

The Board also notes that the veteran submitted a significant 
amount of medical evidence documents at the time of his Board 
hearing for the Board's consideration.  While this evidence, 
some of which is more recent than the February 1998 VA 
examination report, shows the veteran's continued history of 
heart problems, the evidence does not support an increased 
disability rating under the old or new rating criteria for 
atrial fibrillation.  For example, VA inpatient treatment 
records from February 1997 indicate that the veteran's atrial 
flutter, as descibed in the past, is contained with digoxin 
medication.  This is neither evidence of severe, frequent 
attacks nor more than 4 episodes of atrial fibrillation or 
tachycardia per year.  The veteran also submitted private 
treatment records from Eduardo Pascual, M.D., from November 
1999 to January 2000.  The Board finds significance in the 
January 2000 cardiac catheterization report from Dr. Pascual, 
which concludes with a diagnostic impression of normal 
coronary arteries, essentially normal left ventricular wall 
motion and function with an ejection fraction of 54%; and 
non-cardiac chest pain.  The report also noted that the 
veteran has no significant coronary artery disease, and 
recommended that the veteran remain on his current medical 
therapy.  The Board is also mindful of the veteran's direct 
testimony during his Board hearing.  However, while this 
testimony details the history of his heart condition, it does 
not provide evidence that his atrial fibrillations are 
frequent and severe, or that they are occurring more than 
four times per year.             

In reviewing the entire record, the Board must conclude that 
the evidence does not support an increased rating for the 
veteran's atrial fibrillation under either the new or old 
rating criteria.

The 10 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the first the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating for either claim.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 100 
percent, exists in the Schedule that anticipates greater 
disability from a heart condition.  However, the record does 
not establish a basis to support a higher rating for this 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
frequent hospitalization or treatment for his atrial 
fibrillation condition.  The Board acknowledges that the 
veteran was hospitalized in February 1997 for his heart 
disability.  However, the Board does not find that such 
treatment has been so frequent as to necessitate an 
extraschedular rating.  Also, it is not shown that the 
veteran's atrial fibrillation has markedly interfered with 
his employment so as render a schedular rating impractical.  
The veteran testified during his February 2000 Board Video 
Conference hearing that he has lost jobs at the post office 
and elsewhere due to his heart condition.  While the Board 
does not dismiss these assertions, and does not question the 
veracity of the veteran's testimony, the Board points out 
that the issue at hand is the severity of the veteran's 
atrial fibrillation condition.  The Board is not tasked with 
assessing the severity of all of the veteran's heart related 
problems.  There is no evidence that that veteran's atrial 
fibrillation condition, as opposed to other heart problems, 
has markedly interfered with his ability to be gainfully 
employed.  This is especially true in light of the most 
recent medical evidence, both VA and private, which does not 
show a worsening or severe atrial fibrillation condition.  
The Board finds that this evidence does not rise to the level 
of marked interference with employment.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.


ORDER

Entitlement to an increased rating for atrial fibrillation is 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


